ee
Case 1:18-cr-03323-JCH Document 44 Filed 06/02/20 Page 1of1

 

UNITED STATES DISTRICT COURT

for the
District of New Mexico

United States of America

Jansen Peshlakai Case No, 18-cr-3323 JCA

Defendant

WAIVER OF PERSONAL PRESENCE AT HEARING

 

 

1, Jansen Peshlakal __, Defendant, understand that | am scheduled for
, Motion Hearing en 6/4/2020
date

 

 

nature of hearing

| understand that J may appear by video for this proceeding. 1 hereby ask to be permitted to

and waive my right to be personally present for this hearing.

ye

(J IN Defendant's signature
Sy”

ey

ea ———" Sighature of defendant’s attorney
Edward O. Bustamante
Printed name of defendant's attorney

eobatty@hotmail.com

Defendant's attorney's e-mail address

appear for the hearing by video,

Bae i 7/ 2%)

 
  
 
  
 
